Judgment
San Juan, Puerto Rico, October 3, 1956.
After examining the records, analyzing carefully the entire evidence presented to the trial court and studying the contentions of the parties in their briefs, this Court holds that the nine errors assigned by defendant-petitioner are totally devoid of merit. In our opinion defendant in this instant case has acted with obstinacy in taking an appeal which is clearly frivolous and which has been taken for the purpose of delaying the proceedings, for which reason the sum of $1,000 as attorney’s fees on appeal is imposed on defendant to be paid to plaintiff-respondent, plus costs. *75532 L.P.R.A. § 1461; Rule 52.2 of the Rules of Civil Procedure for the General Court of Justice; Freytes v. Municipality, ante, p. 505 (1958).
The judgment rendered by the Superior Court, San Juan Part, on December 3, 1954 in this case, must be affirmed, and defendant is ordered to pay the sum of $1,000 as attorney’s fees on appeal to plaintiff-respondent, plus costs.
It was so decreed by the Court as witness the signature of Mr. Chief Justice, who did not participate.